UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7366


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VINCENT JENNELL, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     James C. Turk, Senior
District Judge. (7:02-cr-00032-jct-3)


Submitted:   January 13, 2011             Decided:   January 20, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vincent Jennell, Jr., Appellant Pro Se.   Donald Ray Wolthuis,
Assistant  United  States  Attorney,  Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Vincent Jennell, Jr., appeals a district court order

denying his motion for an evidentiary hearing and appointment of

counsel.      We have reviewed the record and the district court’s

order and affirm for the reasons cited by the district court.

See United States v. Jennell, No. 7:02-cr-00032-jct-3 (W.D. Va.

Sept. 9, 2010).         We dispense with oral argument because the

facts   and    legal   contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                      2